Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 5, 2015

                                       No. 04-15-00232-CR

                                        David Diaz DIAZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR3519
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

         Appellant’s brief was originally due June 19, 2015. On June 22, 2015, the Clerk of this
Court notified appellant’s attorney that appellant’s brief was late. On July 2, 2015, appellant filed
a motion for extension of time to file his brief. We granted the motion and ordered appellant to
file his brief by August 3, 2015. On August 19, 2015, appellant filed a second motion for
extension of time to file his brief. We granted the motion and ordered appellant to file his brief
by September 18, 2015. We explained that no further motions for extension of time would be
granted. Nevertheless, appellant filed a third motion for extension of time on September 29,
2015, requesting an extension to October 9, 2015. We GRANT this motion for extension of time
and ORDER appellant to file his brief on or before October 9, 2015. However, if appellant’s
brief is not filed on or before October 9, 2015, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated
against appellant’s attorney. Id. 38.8(b)(4). No motions for extensions of time will be granted.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of